Case: 11-11240     Document: 00512035692         Page: 1     Date Filed: 10/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 11-11240
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN HOKE BROOKER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-93-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        John Hoke Brooker challenges his sentence of 63 months in prison,
imposed following his guilty-plea conviction to possession of counterfeit
obligations, in violation of 18 U.S.C. § 472. Brooker contends that his sentence,
an upward departure or variance from the advisory sentencing guidelines range
of 24 to 30 months, was substantively unreasonable.
        Following United States v. Booker, 543 U.S. 220 (2005), our review of
sentences is for reasonableness in light of the sentencing factors set forth in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11240    Document: 00512035692      Page: 2   Date Filed: 10/29/2012

                                  No. 11-11240

18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.
2005). When the district court has imposed a sentence that varies from the
guidelines range, reasonableness review requires that we evaluate whether the
sentence “unreasonably fails to reflect the statutory sentencing factors” set forth
in § 3553(a). United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      The record indicates that the district court properly considered the
§ 3553(a) factors. The 63-month sentence reflected the seriousness of Brooker’s
offense, the need to promote respect for the law, the need to provide just
punishment, and the need to protect the public from future crimes. The sentence
imposed was reasonable “under the totality of the relevant statutory factors.”
United States v. Jones, 444 F.3d 430, 441 (5th Cir. 2006).              Brooker’s
disagreement with the sentence and the district court’s weighing of the § 3553(a)
factors is insufficient to show the court abused its discretion. See United States
v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.2008). Along that line, the
sentence was 33 months above the top of the advisory guidelines sentencing
range. Our court has upheld variances considerably greater than the increase
to Brooker’s sentence. E.g., United States v. Brantley, 537 F.3d 347, 349-50 (5th
Cir. 2008); United States v. Smith, 417 F.3d 483, 492-93 (5th Cir. 2005).
      AFFIRMED.




                                        2